Case 2:19-cv-10902-GCS-MKM ECF No. 47, PageID.755 Filed 12/01/20 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JOHN FAY and JANICE FAY,

                  Plaintiffs,
                                            Case No. 19-CV-10902
vs.
                                            HON. GEORGE CARAM STEEH
AKRAM NAMOU, d/b/a NAMOU
HOTEL GROUP, et al.,

              Defendants.
_____________________________/

          OPINION AND ORDER DENYING ATAIN INSURANCE
          COMPANY’S MOTION TO INTERVENE [ECF No. 39]

      In this personal injury action, plaintiffs John and Janice Fay allege

that while they were guests at the Hawthorne Suites hotel in Warren,

Michigan (“Subject Hotel”), they suffered carbon monoxide poisoning due

to an uncontrollable fire in the hotel’s HVAC system. Atain Insurance

Company (“Atain”) issued an insurance policy (“Policy”) to defendant

Warren Hospitality Suites (“Warren”), the owner of the Subject Hotel. Atain

is providing a defense for Warren in this litigation under a reservation of

rights. After this litigation was filed, Atain filed a declaratory judgment

action in Oakland County Circuit Court, asking the court to rule that the

Policy does not provide coverage for plaintiff’s action. National Surety

Corporation issued an umbrella insurance policy to Warren and intervened
                                      -1-
Case 2:19-cv-10902-GCS-MKM ECF No. 47, PageID.756 Filed 12/01/20 Page 2 of 12




in the declaratory judgment action, filing a third-party complaint seeking a

determination as to its rights and obligations under the umbrella policy.

Warren moved to stay the state court action and the state court granted a

stay through resolution of this federal action.

      Atain filed a motion to intervene in this case for the purpose of

participating in discovery and submitting a verdict form or special

interrogatories to the jury (Intervenor Petition, ECF No. 43-4, PageID.673).

National Surety Corporation joined in Atain’s motion to intervene [ECF No.

42]. The case is presently before the court on Atain’s motion to intervene.

                          STATEMENT OF FACTS

      In July 2016, while plaintiffs were guests at the Subject Hotel, they

were allegedly overcome by a discharge of carbon monoxide into their

hotel room. In October 2017, plaintiffs submitted a claim to Warren, as

owner of the Subject Hotel. Warren forwarded the claim to Atain, its

commercial general liability insurer.

      Atain investigated the claim and informed Warren that the Policy

would not provide coverage for plaintiffs’ claims because it excludes

coverage caused by pollutants pursuant to the “Total Pollution Exclusion

with Hostile Fire Exception.” Atain acknowledges that injury arising out of

“heat, smoke, or fumes from a hostile fire” is an exception to the pollution


                                        -2-
Case 2:19-cv-10902-GCS-MKM ECF No. 47, PageID.757 Filed 12/01/20 Page 3 of 12




exclusion but contends that their claim investigation did not reveal any

evidence of a “hostile fire.”

      On March 27, 2019, plaintiffs filed this personal injury action, alleging

that they were injured when they were exposed to a toxic level of carbon

monoxide while sleeping at the Subject Hotel. Plaintiffs allege that Warren

is liable for failing to properly maintain, inspect, and repair the HVAC

system, and for failing to ensure that the Subject Hotel had adequate

ventilation and working carbon monoxide detectors. In addition, the

complaint alleges that a cause of the carbon monoxide poisoning was an

“uncontrollable fire” inside the HVAC system. (Complaint, ¶ 23). It is on the

basis of this allegation that Atain agreed to provide a defense to Warren

under a reservation of rights.

      On January 6, 2020, Atain filed its state court declaratory judgment

action, seeking a ruling on its rights and obligations under the Policy. The

coverage issue is whether the pollution exclusion in the Policy applies and

bars coverage for plaintiffs’ claims. Atain’s position is that carbon

monoxide is a “pollutant,” as defined by the Policy, and the pollution

exclusion precludes coverage. Atain named both Warren and the Fays as

defendants in the state court action.




                                        -3-
Case 2:19-cv-10902-GCS-MKM ECF No. 47, PageID.758 Filed 12/01/20 Page 4 of 12




      On August 7, 2020, Warren moved to stay the state court action until

a final order is issued in this federal action. Warren’s argument for a stay

was that the federal action involves the central issue of fact in the state

action, the cause of the carbon monoxide discharge, and that taking

discovery in both actions will be duplicative:

      [A] decision in the Federal Lawsuit as to the cause of the alleged
      carbon monoxide poisoning is certainly relevant to and will
      impact Atain’s . . . coverage claims in [the state] lawsuit . . . .[T]he
      exact same disputed issues of fact . . . are already being litigated
      in the Federal Lawsuit, including the cause of the Fays’ alleged
      injuries. Thus, the parties will have to try the Fays’ claims twice:
      once in the Federal Lawsuit, and once here. This will needlessly
      double the cost of litigation for the parties and result in endless
      redundancies, including duplicative discovery.

Plaintiffs concurred in Warren’s motion to stay. On August 21, 2020, the

state court issued an order granting Warren’s motion to stay Atain’s

declaratory judgment action pending final adjudication of the federal court

case “[t]o prevent any inequity in this matter and in the interest of judicial

economy.” Atain filed a motion for reconsideration which was denied by

the state court on October 8, 2020.

                              LEGAL STANDARD

      Intervention in governed by Rule 24 of the Federal Rules of Civil

Procedure, which provides the circumstances when a non-party may

intervene in an action as a matter of right or with the court’s permission.


                                        -4-
Case 2:19-cv-10902-GCS-MKM ECF No. 47, PageID.759 Filed 12/01/20 Page 5 of 12




The Rule is to be “broadly construed in favor of potential intervenors,”

though a failure to meet any of the Rule’s criteria requires that a motion to

intervene be denied. Stupak-Thrall v. Glickman, 226 F.3d 467, 471-72 (6th

Cir. 2000) (citations omitted).

                                  ANALYSIS

I.    Timeliness

      The timeliness of a motion to intervene is a threshold requirement

and the Court is to take all relevant circumstances into consideration,

including:

      (1) the point to which the suit has progressed; (2) the purpose
          for which intervention is sought; (3) the length of time
          preceding the application during which the proposed
          intervenors knew or should have known of their interest in
          the case; (4) the prejudice to the original parties due to the
          proposed intervenors’ failure to promptly intervene after they
          knew or reasonably should have known of their interest in
          the case; and (5) the existence of unusual circumstances
          militating against or in favor of intervention.

Kirsch, 733 F. App'x at 274-75 (citation omitted).

      A.     Point to Which the Suit Has Progressed

      While this action has been pending for well over a year, it has not

made significant progress prior to Atain filing its motion to intervene.

Discovery was stayed in this case, by agreement of the parties, while the

coverage issues were pending in state court. The discovery deadline is


                                      -5-
Case 2:19-cv-10902-GCS-MKM ECF No. 47, PageID.760 Filed 12/01/20 Page 6 of 12




May 3, 2021 and trial is scheduled for October 19, 2021. The state of the

progress of the proceedings weighs in favor of timeliness.

      B.    Purpose of Intervention

      District courts evaluate the purpose of intervention in terms of the

“importance of the legal interests asserted.” Davis v. Lifetime Capital, Inc.,

560 F. App'x 477, 491 (6th Cir. 2014) (citation omitted). Here, Atain

acknowledges that its rights and obligations under the Policy are not being

litigated in this personal injury action. Atain also states that it is not seeking

to intervene in order to assert a claim or defense in the underlying litigation.

Rather, Atain’s purpose of intervening is limited to participating in discovery

and to ensuring that the jury is required to decide certain issues of fact that

will permit the state court to rule on the coverage issues presented in the

declaratory judgment action.

      However, Atain chose to bring a declaratory judgment action to

determine its rights and obligations under the Policy and is only seeking to

intervene because of the stay entered by the state court. The state court

action will resume, if necessary, following the conclusion of the underlying

case. Atain’s legal interests in this case are the same as its legal interests

in the declaratory judgment action. Since Atain chose the initial forum to




                                       -6-
Case 2:19-cv-10902-GCS-MKM ECF No. 47, PageID.761 Filed 12/01/20 Page 7 of 12




litigate its legal interests, and that forum remains available, the purpose of

intervention weighs against a finding of timeliness.

      C.    Length of Time Preceding Intervention During Which Proposed
            Intervener Knew of Interest in Case

      Atain focuses on the fact that it filed its motion to intervene promptly

after the state court issued its stay of the declaratory judgment action.

However, the relevant question is when the proposed intervenor knew or

should have known of its interest in the case. Here, Atain had knowledge

of plaintiffs’ personal injury claims and the coverage issues under the

Policy since October 2017, when Warren tendered its claim. Furthermore,

when plaintiffs filed their lawsuit in March 2019, Atain did not seek a judicial

determination as to its rights and obligations under the Policy until January

2020. Even then, rather than seeking to intervene in this case to protect its

interests, Atain chose to file a declaratory judgment action in state court.

Therefore, Atain was fully aware that the common issues of fact would be

litigated in two different forums, possibly with two different outcomes. Only

when its legal strategy took an unexpected turn did Atain seek to intervene

in this case.

      Ultimately, it is clear that Atain had knowledge of its interest in this

case, such as it may be, since before plaintiffs filed their lawsuit. This

factor weighs against a finding of timeliness. See Johnson v. City of
                                      -7-
Case 2:19-cv-10902-GCS-MKM ECF No. 47, PageID.762 Filed 12/01/20 Page 8 of 12




Memphis, 73 Fed.Appx. 123, 133; 2003 WL 21801451, at *8 (6th Cir. Aug.

4, 2003) (holding that “the seven months preceding the proposed

intervenors’ motion to intervene during which they knew or should have

known of their interests render[ed] the[] motion untimely”); see also Blount-

Hill v. Zelman, 636 F.3d 278, 286 (6th Cir. 2011) (having “waited to

intervene until five months after the filing of the amended pleading,” and

likely “several years” after having “actual or constructive notice of their

interest in th[e] litigation” through a related entity, the Court determined that

this “weigh[ed] heavily against the timeliness of the[] application to

intervene”).

      D.       Prejudice to Original Parties Due to Proposed Intervenor’s
               Delay

      The prejudice relevant to the timeliness determination is the

incremental prejudice from a proposed intervenor's delay in intervening, not

prejudice from the intervention in and of itself. Davis v. Lifetime Capital,

Inc., 560 F. App'x 477, 493 (6th Cir. 2014). In this case there is sufficient

time remaining for discovery such that Warren will not be prejudiced in that

regard due to Atain’s delay in seeking intervention. This factor weighs in

favor of a finding of timeliness.




                                       -8-
Case 2:19-cv-10902-GCS-MKM ECF No. 47, PageID.763 Filed 12/01/20 Page 9 of 12




      E.    Existence of Unusual Circumstances Militating Against or in
            Favor of Intervention

      Atain argues, without citing any authority, that because the state court

judge stayed its declaratory judgment action, this court should permit it to

intervene in the pending negligence case for purposes of participating in

discovery and to submit proposed jury interrogatories. Simply put, the state

court’s stay order did not cause Atain to have an interest in this lawsuit that

did not exist before. The state court’s issuance of its stay order does not

provide the unusual circumstances that weigh in favor of intervention.

      After considering the context of all relevant circumstances, the court

finds that Atain’s motion to intervene should be denied on the basis of

timeliness. However, even if the motion is considered to be timely, other

factors favor denying intervention in this case.

II.   Intervention as of Right

      To intervene as a matter of right in a lawsuit under Rule 24(a)(2), a

proposed party must establish that: “(1) the motion to intervene is timely;

(2) the proposed intervenor has a substantial legal interest in the subject

matter of the case; (3) the proposed intervenor’s ability to protect that

interest may be impaired in the absence of intervention; and (4) the parties

already before the court may not adequately represent the proposed



                                      -9-
Case 2:19-cv-10902-GCS-MKM ECF No. 47, PageID.764 Filed 12/01/20 Page 10 of 12




 intervenor’s interest.” Kirsch v. Dean, 733 F. App’x 268, 274 (6th Cir. 2018)

 (citing United States v. Michigan, 424 F.3d 438, 443 (6th Cir. 2005)).

        The proposed intervener must have a direct interest in the subject

 matter of the litigation to intervene as of right. Travelers Indem. Co. v.

 Dingwell, 884 F.2d 629, 638 (1st Cir.1989). Atain’s interest in the subject

 matter of the personal injury action is in establishing that the claims against

 Warren are not covered by the Policy. This interest is not related to the

 subject matter of the litigation between the Fays and Warren over the

 cause of plaintiffs’ alleged injuries. The lack of a direct interest in the

 subject matter of the litigation is fatal to Atain’s motion to intervene under

 Rule 24(a)(2).

 III.   Permissive Intervention

        Permissive joinder is governed by Rule 24(b) which requires the

 proposed intervenor to establish that the motion for intervention is timely

 and alleges at least one common question of law or fact. Michigan, 424

 F.3d at 445 (citation omitted). “Once these two requirements are

 established, the district court must then balance undue delay and prejudice

 to the original parties, if any, and any other relevant factors to determine

 whether, in the court's discretion, intervention should be allowed.” Id.




                                       - 10 -
Case 2:19-cv-10902-GCS-MKM ECF No. 47, PageID.765 Filed 12/01/20 Page 11 of 12




       Here, Atain’s coverage action shares common issues of fact with the

 Fays’ personal injury action. These common issues of fact relate to the

 cause of the alleged carbon monoxide discharge that injured plaintiffs.

 Nevertheless, consideration of other relevant factors leads the court to

 conclude that permissive intervention is not proper.

       Principally, the court finds that judicial economy is not served by

 permitting Atain to intervene. Atain describes its proposed intervention in

 this case as being for the limited purpose of ensuring that the jury’s verdict

 includes the findings of fact necessary to permit the state court to rule on

 the coverage issues presented in the declaratory judgment action

 (Intervenor Petition, ECF No. 43-4, PageID.673). To achieve this purpose,

 Atain seeks to participate in discovery of the parties, their expert witnesses

 and lay witnesses, and to prepare special interrogatories to be submitted to

 the jury. Id.

       The state court issued its stay order after concluding that judicial

 economy would be served by waiting for the cause of the carbon monoxide

 poisoning to be litigated in the underlying action. Expanding discovery in

 this case so that Atain may participate does not provide any significant

 efficiency. First, where Atain is not an actual and full litigant in the

 personal injury action, the jury’s findings of fact will not have a preclusive


                                       - 11 -
Case 2:19-cv-10902-GCS-MKM ECF No. 47, PageID.766 Filed 12/01/20 Page 12 of 12




 effect on Atain. Second, the jury can make the requested findings of fact

 without Atain’s participation in discovery. Adding an additional party for

 purposes of discovery will likely add time and expense to the discovery

 process. The court notes that, should the parties to this lawsuit make the

 request, it routinely permits special verdict forms for purposes of

 determining the cause of any damages awarded.

       For the foregoing reasons, this court finds that judicial economy is not

 served by permitting Atain to intervene in this case as requested. The

 court declines to exercise its discretion under Rule 24(b) to permit Atain to

 intervene in this action.

                                CONCLUSION

       For the reasons stated in this opinion and order,

       IT IS HEREBY ORDERED that Atain Insurance Company’s motion to

 intervene [ECF No. 39] is DENIED.

       IT IS HEREBY FURTHER ORDERED that National Surety

 Corporation’s joinder in Atain’s motion to intervene [ECF No. 42] is also

 DENIED.

 Dated: December 1, 2020

                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE


                                      - 12 -
